UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-4768



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROGER LANE TOPPER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Shelby. Lacy H. Thornburg, District
Judge. (CR-97-209)


Submitted:   May 18, 1999                  Decided:   June 25, 1999


Before WILKINS and MICHAEL, Circuit Judges, and HALL, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Lynch, LYNCH & TAYLOR, Marion, North Carolina, for Appel-
lant. Deborah Ann Ausburn, Assistant United States Attorney, Ashe-
ville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roger Lane Topper pled guilty to conspiring to engage in the

business of dealing in firearms without a license, in violation of

18 U.S.C.A. § 371 (West Supp. 1999), and five counts of violations

of 18 U.S.C.A. § 922(a)(1)(A) (West Supp. 1999).          The district

court imposed a twenty-seven month sentence.      Following the filing

of a timely notice of appeal, Topper’s attorney has filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967).

Counsel states that there are no meritorious grounds for appeal

because Topper waived his appellate rights in his plea agreement.

We have reviewed the record and find that Topper knowingly and

intelligently waived his right to appeal as to all claims except

ineffective assistance of counsel and prosecutorial misconduct.

Thus, we decline to consider Topper’s claim in his supplemental

brief that his indictment was not returned to the federal magis-

trate judge in open court.

     We have further examined the entire record in this case in

accordance with the requirements of Anders, and find no meritorious

issues for appeal.   This Court requires that counsel inform his

client, in writing, of his right to petition the Supreme Court of

the United States for further review.       If the client requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.       Counsel's motion must state that


                                   2
a copy thereof was served on the client.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED




                                3